     Case 1:20-cv-00475-PJG ECF No. 25, PageID.1903 Filed 06/14/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ENRIQUE EUGENE CENTENO,

         Plaintiff,                                  Hon. Phillip J. Green
v.
                                                     Case No. 1:20-cv-475
COMMISSIONER OF
SOCIAL SECURITY,

      Defendant.
_____________________________________/

                                     JUDGMENT

         In accordance with the Opinion entered this date:

         IT   IS      HEREBY   ORDERED      that   the   Commissioner s   decision   is

AFFIRMED.

Date: June 14, 2021                            /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge
